         Case 2:21-cv-00025-BSM Document 4 Filed 04/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

MARK STINSON                                                                PLAINTIFF
Reg. #29908-076

v.                       CASE NO. 2:21-CV-000025-BSM

JOHN P . YATES, Warden,
Forrest City FCC                                                          DEFENDANT

                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney [Doc. No. 3] has been received. After carefully reviewing the

record, the RD is adopted. Mark Stinson’s habeas petition [Doc. No. 1] is denied, and this

case is dismissed without prejudice. A certificate of appealabilty is denied. 28 U.S.C.

§2553(c)(1)-(2).

      IT IS SO ORDERED this 19th day of April, 2021.




                                                  UNITED STATES DISTRICT JUDGE
